DETAILED ACTION
	This Office action is in response to the amendment filed August 23, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by HATAKEYAMA et al (2017/0184963).
	The claimed invention recites the following:

    PNG
    media_image1.png
    407
    654
    media_image1.png
    Greyscale

	HATAKEYAMA et al anticipates the invention at Table 1, Example 1-4 on page 61, shown here wherein Quencher 4 meets the amine compound of (d0a) and the carboxylic acid of (e0):

    PNG
    media_image2.png
    194
    391
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    926
    766
    media_image3.png
    Greyscale

	None of the claims above are allowed as the presence of the amine and a carboxylic acid would be in equilibrium with its carboxylate salt and ammonium cation thus meeting new claim 19.  
Claims 1-15 are seen as allowable over the prior art of record wherein none of the prior art references of record disclose the claimed resist composition comprising the components as recited in claim 1 with the interpretation that in compound (d0a) each of Rd01, Rd02,  Rd03 are aliphatic hydrocarbon groups that do not form a ring with one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J. Chu
December 2, 2022